Exhibit BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Three Months Ended March 31, 2009 2008 Earnings: Income before income taxes $ 616 $ 857 Add: Interest and other fixed charges, excluding capitalized interest 42 27 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 69 70 Distributed income of investees accounted for under the equity method 2 1 Amortization of capitalized interest 1 1 Less:Equity in earnings of investments accounted for under the equity method 1 2 Total earnings available for fixed charges $ 729 $ 954 Fixed charges: Interest and fixed charges $ 46 $ 32 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 69 70 Total fixed charges $ 115 $ 102 Ratio of earnings to fixed charges 6.34x 9.35x E-2 Form 10-Q
